

113 S1755 IS: Dignified Interment of Our Veterans Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1755IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to conduct a study on matters relating to the claiming and interring of unclaimed remains of veterans, and for other purposes.1.Short titleThis Act may be cited as the Dignified Interment of Our Veterans Act of 2013.2.Department of Veterans Affairs study on matters relating to claiming and interring unclaimed remains of veterans(a)Study and report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—(1)complete a study on matters relating to the identification, claiming, and interring of unclaimed remains of veterans; and(2)submit to Congress a report on the findings of the Secretary with respect to the study required under paragraph (1).(b)Matters studiedThe matters studied under subsection (a)(1) shall include the following:(1)Determining the scope of issues relating to unclaimed remains of veterans, including an estimate of the number of unclaimed remains of veterans on the day before the date of the enactment of this Act.(2)Assessing the effectiveness of the procedures of the Department of Veterans Affairs for claiming and interring unclaimed remains of veterans.(3)Identifying and assessing State and local laws that affect the ability of the Secretary to identify, claim, and inter unclaimed remains of veterans.(4)Developing recommendations for such legislative or administrative action as the Secretary considers appropriate.